Citation Nr: 1224872	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard of Missouri from July 1987 to November 2004 and, during that time, participated in periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) throughout these years.  Specifically, he had active service with the United States military from September 1979 to February 1980, and from March 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

2.  The Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issues on appeal, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

The Veteran maintains that he has bilateral hearing loss due to exposure to acoustic trauma while serving in Iraq during his second period of service.  In a September 2007 statement, the Veteran explained that his hearing loss is the result of an injury sustained in service-specifically, exposure to acoustic trauma from aircraft noise, the firing of weapons near his unit camp, and the detonation of explosive devices while serving in Iraq.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

Turning to the Veteran's service treatment records, the Board notes that, on the July 1979 examination conducted pursuant to his enlistment in the military, the Veteran reported a history of ear nose and throat trouble, but attributed this to the occasional cold  in the Physician's summary and elaboration of all pertinent data section.  Also, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
7
9
11
XXXX
7
LEFT
5
0
14
XXXX
10

Service treatment records, to include periodic examinations reports, dated from January 1980 to May 1991 were also clear for any complaints, signs or notations of hearing loss.  At the periodic examination conducted in May 1991, the clinical evaluation of the Veteran's ears and drums was shown to be normal.  He denied a history of ear, nose and throat trouble.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
15

While a majority of these audiological evaluations were not conducted during a verified period of active service, the records reflect that the Veteran had normal hearing during his earlier years of service.  

Another examination was conducted in June 1996, and, while the Veteran had a physical profile of 'H1,' the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
XXXX
20
LEFT
10
5
10
XXXX
35

The Veteran underwent another audiological evaluation in December 1999, which reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
5
0
15
30

The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the higher frequencies in both of his ears.  However, while the audiogram results reflect some level of hearing loss, the clinical evaluation of his ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, he did not mark to have any hearing loss in his reports of medical history.  Indeed, after the December 1999 medical examination, the record is clear for any complaints, treatment or diagnosis of hearing loss.  In addition, in the March 2003 Pre-Deployment Health Assessment Form, the Veteran described his health as good, and, when asked whether he had any medical problems, he marked 'no.'  Furthermore, the Board notes that either the Veteran did not undergo a medical examination prior to his period of active service starting in March 2003, or if he did, the RO was unable to locate these records despite its efforts and the records are not available.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on March 15, 2003, the Board resolves this doubt in favor of the Veteran, and finds that bilateral hearing loss did not pre-exist his period of service, and he is presumed to have been in sound condition at entry to service in March 2003.  

During the Veteran's second period of active service, he participated in a Hearing Conservation training program in March 2003 in an attempt to learn how to use hearing protection and prevent noise-induced hearing loss.  He also underwent an authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 0, 0, 20 and 20. For the left ear, auditory thresholds in the same frequencies were recorded as -5, 0, 0, 20 and 30.  After his deployment to Iraq, the Veteran completed two Post-Deployment Health Assessment Forms, dated in March 2004 and June 2004.  In both of these forms, the Veteran denied experiencing any ringing in his ears, described his health as 'very good', and indicated that his health stayed 'about the same or got better' during his deployment.  The Veteran's service treatment records also included a July 2004 Reference Audiogram which was administered fourteen hours after his most recent period of noise exposure.  Findings from this audiogram revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 5, 0, 25 and 25. For the left ear, auditory thresholds in the same frequencies were recorded as 5, 5, 5, 20 and 35.   

In the October 2007 statement and in his October 2008 notice of disagreement (NOD), the Veteran related his hearing loss to his exposure to loud aircraft sounds, small arms fire, and the detonation of improved explosive devices (IEDs) while stationed in Iraq.  He also attributed his hearing loss to several explosions which took place near him while he was performing his military duties.  

In statements date stamped as having been received in September 2007, October 2008 and May 2009, the Veteran's fellow serviceman, S.B., indicated that he served in the same unit camp as the Veteran, and described their living quarters, as well as where their unit was located while stationed in Iraq.  According to S.B., their unit was located at the southwest end of the Baghdad International Airport runway and all soldiers stationed at this camp lived in tents and "were exposed to an average of forty low flying military airplanes landing at the Baghdad International airport", as well as fifty to sixty low flying military helicopters flying over their heads close enough that they could feel "the wind and thumping thrust of the helicopter rotor blades. . . ."  S.B. further wrote that the soldiers at their unit camp were exposed to twenty-five to fifty routine explosions under the "command detonation directive," all within one mile from their camp site, as well as "sporadic attacks from various enemy forces by mortars, rockets, RPGs [rocket-propelled grenades], and small arms weapons being fired in the general direction of the Baghdad International Airport runway."  S.B. further described various degrees of environmental noise exposure from the daily use and operation of nearly 250 pieces of heavy construction equipments, trucks and other vehicles.  Based on the statements provided by S.B., these were the living conditions their unit camp was exposed to twenty-four hours a day, seven days a week, and these living conditions contributed to the soldiers' exposure to extremely high levels of environmental noise pollution that far exceeded the standard of living in the United States.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's DD 214 for his second period of active service reflects that his military occupational specialty (MOS) was that of carpentry and masonry specialist, that he was ordered to active duty in support of Operation Enduring Freedom in March 2003, and that he served in Iraq from June 2003 to July 2004.  In the March 2009 Statement of the Case (SOC), the Decision Review Officer (DRO) acknowledged the Veteran's exposure to noises and sounds while serving as a carpentry and masonry specialist, and conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to his conceded noise exposure in service.  

VA treatment records dated from September 2007 to October 2007 reflect a diagnosis of bilateral sensorineural hearing loss.  In addition, recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in January 2008, and, on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
40
35
LEFT
15
10
15
35
40

The examiner noted that the Veteran's speech recognition ability was too unreliable to score.  Based on his evaluation of the Veteran, the examiner diagnosed him with probable bilateral mild high frequency hearing loss of unknown etiology.  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

Thus, the remaining question pertaining to this service connection claim is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  During the January 2008 VA examination, the Veteran relayed his military history and reported that his situation of greatest difficulty is 'not being able to hear as well.'  The examiner noted that the Veteran was exposed to extreme noises and sounds, to include mortar rounds, RPG explosions, and small arms and heavy weapons fire, while serving in Iraq.  According to the Veteran, he did have post-service occupational exposure to hazardous noise levels while working for a particular company from 1998 to 2000.  However, he claims that he currently performs route sales for a dairy company and does not experience any exposure to hazardous noise levels as a result of this job.  Indeed, the Veteran reported no sources of potentially hazardous noise exposure except when using his lawn mower.  

Based on his review of the Veteran's claims file and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and determined that the Veteran's right ear hearing impairment did not originate in service, and his left ear hearing impairment was not aggravated as a result of his service.  The examiner explained that the Veteran's pure tone thresholds in his right ear were within clinically normal limits both prior to and after deployment, and there was no clinically significant difference between the pre and post deployment hearing tests.  With respect to the Veteran's left ear hearing impairment, the examiner noted that the Veteran acquired a mild high frequency hearing loss in his left ear sometime between May 1991 and June 1996, and described this mild loss as stable during the Veteran's deployment in Iraq.  According to the examiner, the differences between the post and pre deployment pure tone tests are not clinically significant, and there is no evidence that the pre-existing condition was aggravated during service.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible assertions that he began experiencing difficulty hearing during his second period of service in Iraq and has continued to experience hearing loss since his discharge from service.  

While the Board recognizes that the Veteran had occasional occupational noise exposure prior to his second period of service, the evidence of record reflects a visible worsening in the Veteran's hearing acuity after his deployment to Iraq.  The Board also acknowledges the January 2008 VA medical opinion which concludes that the Veteran's hearing loss is not related to his service.  With respect to the Veteran's right ear hearing impairment, the VA examiner relied on the Veteran's normal audiological results in the July 2004 Reference Audiogram when rendering his negative opinion, noting that the Veteran's puretone thresholds were "within clinical normal limits prior to and after deployment."  By noting that the Veteran was shown to have normal hearing on his last audiological evaluation prior to his separation, the VA examiner may have been "implying" that, had there been noise-induced hearing loss in service, it would have been detected by this evaluation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he or she meant from what he or she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998].  

The examiner further determined that the Veteran developed hearing loss in his left ear prior to his deployment to Iraq, and that any difference between his post and pre deployment puretone threshold tests was not clinically significant.  However, as discussed above, based on the available audiological findings the Board determined that the Veteran did not have a pre-existing hearing disability for VA purposes prior to the commencement of his second period of active service.  As such, the Board concludes that the January 2008 VA medical opinion is of limited probative value to the extent that no etiological opinion was provided as to whether the Veteran's left ear hearing impairment originated in service.  

In addition, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he began experiencing significant difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  Thus, the Board finds that the January 2008 VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported hearing impairment onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his second period of active duty as a result of exposure to loud noises during such service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while stationed in Iraq during his second period of service.  In the October 2008 notice of disagreement (NOD) and May 2009 substantive appeal, the Veteran contended that he has experienced symptoms of tinnitus, to include a ringing and buzzing sound in his ears, since service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, his DD 214 confirms that he was ordered to active service in support of Operation Enduring Freedom in March 2003, and served in Iraq from June 2003 to July 2004.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with his tinnitus claim in January 2008.  According to the examiner, the Veteran reported that his tinnitus had its onset several years after his separation from service.  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that his tinnitus was less likely as not related to his military noise exposure.  The examiner also based his opinion on the June 2004 Post-Deployment Health Assessment questionnaire, wherein the Veteran denied experiencing a ringing sound in his ears.  

However, in his October 2008 NOD, the Veteran stated that he developed a buzzing sound in his ears during service due to his exposure to aircraft noises and sounds.  He further addressed his negative responses in this Post-Deployment Health Assessment forms, stating that he denied experiencing a ringing sound in his ears, because the symptoms he experienced were more akin to a 'buzzing' noise and/or a 'high pitch tone.'  In addition, in his May 2009 substantive appeal, the Veteran indicated that he never experienced a ringing or buzzing sound in his ears prior to his deployment to Iraq.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  [As previously noted herein, the Veteran has contended that he has experienced a buzzing/ringing sound in his ears since service.]  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


